Citation Nr: 0932776	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  05-40 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a left wrist 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to 
December 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from
a June 2005 rating decision of the Regional Office (RO) that 
denied the Veteran's claims for service connection for left 
wrist and left knee disabilities.

The Veteran was scheduled to testify at a hearing before a 
Veterans Law Judge at the Board in August 2009, but failed to 
report for it.  The Board, accordingly, considers his request 
for a hearing to be withdrawn.


FINDINGS OF FACT

1.  A left wrist disability, to include arthritis, if 
present, was not demonstrated during service or for many 
years thereafter; and there is no competent medical evidence 
linking it to service.  

2.  A left knee disability, to include arthritis, if present, 
was not demonstrated during service or for many years 
thereafter; and there is no competent medical evidence 
linking it to service.  


CONCLUSIONS OF LAW

1.  A left wrist disability was not incurred in or aggravated 
by active service, nor may arthritis be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2.  A left knee disability was not incurred in or aggravated 
by active service, nor may arthritis be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In a September 2004 letter, issued prior to the rating 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  A 
March 2007 letter advised the Veteran of how the VA 
determines a disability rating and assigns an effective date, 
and the type of evidence which impacts such.  The case was 
last readjudicated in October 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the 
statements from the Veteran and VA outpatient treatment 
records.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by submitting evidence and 
providing argument.  Thus, the Veteran has been provided with 
a meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The record reflects that the Veteran's service treatment 
records are unavailable.  In cases such as these, the VA has 
a heightened duty to explain its findings and conclusions and 
to consider carefully the benefit of the doubt rule.  Pruitt 
v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The Board's analysis of the 
Veteran's claim was undertaken with this duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  

The United States Court of Appeals for Veterans Claims has 
noted that when "VA is unable to locate a claimant's 
records, it should advise him to submit alternative forms of 
evidence to support his claim and should assist him in 
obtaining sufficient evidence from alternative sources.  
Washington v. Nicholson, 19 Vet. App. 362-369-71 (2005); see 
also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  The 
Board observes that in October 2004 letter, the Veteran was 
advised that his service treatment records were not 
available, and that he should provide the VA copies of any 
service treatment records he had in his possession.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The evidence supporting the Veteran's claim includes his 
statements and some of the medical records.  In June 2005, 
the Veteran contacted the RO and stated he had been treated 
for a wrist injury while in basic training at Fort Jackson, 
South Carolina in February or March 1955.  He added that he 
had been treated for his left knee at Fort Carson, Colorado 
in late 1955 or early 1956.  

When seen in a VA outpatient treatment clinic in June 2005, 
it was noted that the Veteran had osteoarthritis in almost 
all of his joints.  The impression was osteoarthritis.

The evidence against the Veteran's claim includes the medical 
evidence of record.  Although it is true that no service 
treatment records have been associated with the claims 
folder, the Board observes that while the Veteran alleges he 
was treated during service for his left wrist and left knee 
disabilities, when the facilities at which he said he 
received treatment were contacted, the responses indicated 
that no records could be located, or that the Veteran was not 
in the data base.  The Board also notes that the Veteran has 
never described the nature of any treatment he received 
either during or following service.  

In addition, even if the Board were to assume that the 
osteoarthritis noted at the VA clinic in June 2005 affected 
his left wrist and left knee, this fact alone would not 
warrant a grant of service connection.  The Board 
acknowledges the Veteran's assertions that his left wrist and 
left knee disabilities are the result of his military 
service, and that he is competent to give evidence about what 
he experienced in service.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  He is not, however, competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder as such matter requires 
medical expertise which he is not shown to possess.  See 
Clyburn v. West, 12 Vet. App. 296, 301 (1999).  With respect 
to any possible connection between the Veteran's current left 
wrist and left knee disabilities and his military service, 
the Board must rely on the relevant medical evidence to make 
a determination.  

The fact remains that the Veteran has not provided any 
competent medical evidence that left wrist or left knee 
disabilities were present during service, or that arthritis 
was manifested within one year of his discharge from service.  
Even assuming that he had been treated in service for these 
conditions, he has not provided any evidence demonstrating 
continuity of symptoms following service.  Although no 
service treatment records are available, the Board points out 
that in the September 2004 letter, the RO advised the Veteran 
that he could submit statements from individuals who knew him 
in service and knew of any disability he had in service, and 
records and statements from service medical personnel.  He 
was also advised he could submit employment physical or 
insurance physical examinations, evidence of treatment from 
private medical providers since his separation from service.  
No response has been forthcoming.  In fact, in April 2006, 
the Veteran indicated he had no other information or evidence 
to provide to the VA to substantiate his claim.  

The absence of any medical evidence showing left wrist or 
left knee disabilities for nearly 40 years after service is 
of greater probative value than the Veteran's allegations 
regarding the onset of his disabilities.  The Board 
concludes, therefore, that the preponderance of the evidence 
is against the claim for service connection for left wrist 
and left knee disabilities.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   



ORDER

Service connection for a left wrist disability is denied.

Service connection for a left knee disability is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


